Citation Nr: 1700682	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  03-17 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a right foot disorder, to include plantar fasciitis and calcaneal bursitis.

3.  Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse

ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to August 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2002 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction of the appeal has since been transferred to the RO in Oakland, California.

The United States Court of Appeals for Veterans Claims (Court) has held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In light of the Court's decision in Clemons, the Board has recharacterized the psychiatric issue on appeal as entitlement to service connection for an acquired psychiatric disorder.  

The Veteran and his spouse testified at a personal hearing before the undersigned Veteran's Law Judge (VLJ), sitting at the RO in June 2007.  A transcript of the hearing is associated with the claims file.  In July 2016, the Veteran was sent a letter informing him that the Veterans Law Judge that conducted his June 2007 hearing was no longer employed by the Board and that he was therefore entitled to a new hearing if he wished one.  38 C.F.R. § 20.707.  In December 2016, the Veteran responded that he did not wish a new Board hearing.  Thus, the Board may proceed.

The issues of entitlement to service connection for a right foot disorder and entitlement to service connection for an acquired psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran has a right knee disorder which is related to service.


CONCLUSION OF LAW

The criteria for service connection for a right knee disorder are not met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA's duty to notify was satisfied by May 2002, March 2006 and October 2013 letters.  See 38 U.S.C.A. §§ 5102 , 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  

The Board notes that the Veteran has not been afforded a VA examination to determine the nature and etiology of his claimed right knee disorder.  A VA examination or opinion is deemed necessary only if the evidence of record (a) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (b) establishes that the Veteran suffered an event, injury, or disease in service; (c) indicates that the claimed disability or symptoms may be associated with the Veteran's service or other service- connected disability, and (d) does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A  (West 2014); 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the requirement to examine the Veteran is not triggered as the evidence of record does not meet these initial evidentiary thresholds as the preponderance of the evidence weighs against a finding of in-service knee disorder and there is no competent evidence otherwise suggesting a relationship between the Veteran's current knee disorder and his military service.

The Veteran has not identified, and the record does not otherwise indicate, any other existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matters currently under consideration. 

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

II.  Criteria and Analyses for Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313   (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372   (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604   (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303 (b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013).  
In the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Right Knee Disorder

The Veteran's service treatment notes include a report of a December 1984 injury  in which the Veteran fell down three flights of stairs.  The Veteran was found to have inflammatory changes in the right thigh and knee.  On separation from service, the Veteran's August 1985 report of medical examination includes findings of normal lower extremities.  The Veteran's August 1985 report of medical history does not note a trick or locked knee or additional reports of a right knee disorder.

In a June 2002 correspondence, the Veteran stated that he did not have any other evidence to support his right knee claim.  He stated that in 1984 he was thrown from three flights of stairs and that the fall may have been how he injured his right knee.

A June 2003 treatment note included the Veteran's complaint of a painful and swollen right foot and leg.  The Veteran reported that he heard a snap in the right leg and had abrupt onset of pain.  An assessment of mild right calf strain was provided.  In a July 2003 psychiatric assessment, the Veteran reported a history of bilateral knee pain.  

During his June 2007 Board hearing, the Veteran stated that he had not been diagnosed with a right knee disorder but believed he had right knee arthritis.  The Veteran was invited to submit medical records which demonstrated a right knee disability during his hearing.  

In August 2014 VA medical center treatment notes, the Veteran was shown to seek physical therapy for low back pain.  It was noted that the Veteran had a diagnosis of low back pain, there were muscle length deficits in the hip and knee muscles reported.  It was noted that the Veteran would benefit from skilled physical therapy intervention to address pain, lower extremity strength, and stabilization.   The Veteran was encouraged to do lower extremity stretching to work on flexibility of hip and knee muscles as part of physical therapy for back pain.  A knee disability was not noted.

The Board finds that the medical evidence of record is against the Veteran's claim.  Initially, the Veteran's service treatment records fail to demonstrate a chronic right knee disorder at the time of discharge.  While the Veteran is shown to have an in-service injury which resulted in an acute right knee condition, examination of the Veteran's right knee at the time of discharge was normal.  Moreover, a chronic right knee condition for which service connection may be based on a presumptive basis is not shown within a year of discharge.  38 C.F.R. § 3.307, 3.309.  The evidence of record fails to show continuous symptoms of a knee disability since service, instead demonstrating isolated complaints of knee pain years after service and after post-service injury.  Most significantly, a current right knee disability is not demonstrated by the evidence of record.

Absent competent evidence of the existence of a disability, service connection cannot be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The only other evidence of record supporting the Veteran's claim are his lay assertions to include his testimony that he believed he had right knee arthritis.  The Board finds that the statements are not competent evidence, because, while he reports that he has a right knee disorder which is due to service, the Veteran is not shown to have specialized medical education, training, or experience necessary to provide a competent medical opinion as to the existence and etiology of any knee disability.  Determining the etiology and diagnosis of a knee disorder is medically complex in nature.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Based on the foregoing, the Board concludes that the preponderance of the evidence shows that the Veteran does not have a knee disorder which is related to active military service.  Accordingly, the Veteran's service connection claim for a right knee disorder is not warranted.
ORDER

Entitlement to service connection for a right knee disorder is denied.


REMAND

The Veteran claims that he has PTSD based upon several stressors.  Most often, the Veteran has asserted that he was thrown off a balcony and injured during service.  The claims file demonstrates that the Veteran was injured in December 1984 following a fall down at least two flights of stairs in a housing facility.  Medical reports indicate the Veteran was alert and oriented when hospitalized but that ethanol intoxication was found.  

The Veteran has also indicated that he sustained a stab wound while in service.  See October 1992 Report of Counselor D.D.  The Veteran has also stated that he witnessed a civilian kill a woman directly in front of him.  See February 2, 2001 Seattle VA Medical Center Treatment Note.  Additionally, in an April 2014 statement, the Veteran stated that in February or March of 1984, he was attacked by two fellow soldiers in his room.  The Veteran indicated that he reported the incident to his squad leader and that the two soldiers responsible for the attack were dismissed from the Army.  

In an October 2015 memorandum, the Oakland internal joint services record and research center (JSRRC) provided a formal finding of a lack of information required to corroborate a stressor associated with a claim for PTSD.  In so doing, the Oakland JSRRC stated that a complete review of the Service Medical and Personnel record showed there was insufficient evidence of record to corroborate the reported stressor events.  It was noted that there was evidence that the Veteran was conflating a documented alcohol-related fall down a stairwell for which he has service connected injuries.  The Oakland JSRRC record found numerous inconsistencies in the Veteran's history of events.

Of note, it does not appear that review of an April 2014 stressor statement in which the Veteran stated that he was attacked in either February or March of 1984 by two fellow soldiers was reviewed.  Nor has the Veteran provided additional statements pertaining to incidents of a stabbing or witnessing a woman killed.  As the findings of the Oakland JSRRC were not informed by the totality of the record, the JSRRC should re-consider the Veteran's claimed stressors.

On remand, prior to that review, the Veteran should be invited to provide stressor information for any and all claimed stressors during service along with detailed information as to the location and dates of such stressors.

Turning to the Veteran's right foot claim, the Board notes that service treatment records indicate that the Veteran dropped a spade on his right little toe and that his right foot had hurt ever since.  Further, a hammer toe is noted on the right fifth digit of the Veteran's right foot in his August 1985 report of medical examination for the purpose of discharge and the Veteran reported foot trouble in his August 1985 report of medical history.  Following the Veteran's discharge, post-service treatment records demonstrate plantar fasciitis.  The Veteran asserts that his present right foot disorders are related to his in-service right foot complaints.  The Veteran has not been afforded a VA examination in order to determine whether there is a relationship between his present disabilities and service.  As the evidence of record indicates that there may be such a relationship, an examination is in order.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran in writing and afford him an additional opportunity to provide more specific information regarding his claimed stressors to include his claim that he was pushed over a balcony, stabbed, attacked in his room, and that he witnessed a woman being killed.  Then undertake any necessary development to independently verify the stressors provided by the Veteran, including contacting the United States Army and Joint Services Records Research Center (JSRRC), or other appropriate agency.  If the Veteran's described stressor lacks sufficient information for verification purposes, such should be noted in a formal finding.

2.  Thereafter, complete any additional development deemed necessary pursuant to the Veteran's psychiatric disorder claim.  

3.  The Veteran should be scheduled for a VA examination to determine the nature and etiology of his claimed right foot condition.  All necessary tests should be conducted.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed right foot disorder is related to the Veteran's active duty service. 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  In rendering these opinions, the examiner should acknowledge the medical evidence of record, as well as the Veteran's lay statements regarding in-service incurrence of right foot problems during service, and any other relevant information.

4.  Finally, readjudicate the issues on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


